DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A (figure 2A) in the reply filed on August 15, 2022 is acknowledged.
Claims 8, 22-27, 35 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 15, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant elected Species A (figure 2A).  Claim 1 recites “…such that each of the multiple cargo zones corresponds to a different arrangement of the multiple zone distribution components.”  Figure 2A shows multiple zone distribution components 122 positioned across multiple cargo zones 194 having the same arrangement in each cargo zone.  It is uncertain how claim 1 reads on elected Species A (figure 2A).
In claim 1, line 9, the comma after “temperature” is missing a corresponding comma to separate the clause “measured in each of the multiple cargo zones by the thermal monitoring sub-system.”  The claim is grammatically incorrect.
In claim 1, line 9, the two commas are improper use of commas.
Claim 1 recites the functional limitation “depressurizing the cargo aircraft based on at least one of the temperature in each of the multiple cargo zones or the flight altitude of the cargo aircraft” in lines 16-17.  The claim fails to recite structure to perform the depressurizing.  The claim fails to recite structure commensurate in scope with the function.
Claim 11 recites the limitation “a fire suppression material” in line 1.  It is a double inclusion of the “fire suppression material” recited in claim 1.
The term “adjacent” in claim 13 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term adjacent is defined as: near.  Dictionary.com.  What is considered near is a subjective determination.  What is considered near to one may be considered far by another.
Claim 13 recites the limitation “one of the multiple cargo zones” in line 5.  It appears to be a double inclusion of the “one of the multiple cargo zones” recited in claim 13, line 4.
Claim 14 recites the limitation “an altitude” in lines 3-4.  It appears to be a double inclusion of the “flight altitude” recited in claim 1.
Claim 14 recites the limitation “temperature” in line 5.  It appears to be a double inclusion of the “temperature” recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 11-18 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier et al. (2013/0000927).
Meier et al. disclose a zonal fire suppression system comprising:
a thermal monitoring sub-system 316 configured to extend across multiple cargo zones 504, 602, 1002, 1004 of the cargo area and to individually monitor temperature in each of the multiple cargo zones;
a fire suppressant material distribution sub-system comprising multiple zone distribution components 304, 302, 402 for positioning across the multiple cargo zones (each zone is defined by the different nozzle direction, upwards/downwards orientation, and different combination and number of upward and downward arrangement of nozzles 304) of the cargo area such that each of the multiple cargo zones corresponds to a different arrangement (nozzle 304 directed upwards/downwards) of the multiple zone distribution components;
a fire suppression controller 314 configured to receive the temperature measured (by heat sensor, paragraph 0068) in each of the multiple cargo zones by the thermal monitoring sub-system and a flight altitude (paragraph 0065) of the cargo aircraft and perform at least one of
(a) selectively activating of at least one of the multiple zone distribution components of the fire suppressant material distribution sub-system to selectively release a fire suppressant material within on or more of the multiple cargo zones based on at least one of the temperature in each of the multiple cargo zones or the flight altitude of the cargo aircraft (paragraphs 0065 and 0068) or
(b) depressurizing (paragraph 0054) the cargo aircraft based on at least one of the temperature in each of the multiple cargo zones or the flight altitude of the cargo aircraft;
wherein the fire suppressant material source 318, 606, 612, 614, 616 comprises a fire suppressant material driver which is a pressurized gas (inherent because gas is the only compressible driver since liquid is incompressible) or a pump;
wherein each of the multiple zone distribution components comprises a valve 308, a zone conduit 302 and one or more distributors 304;
a fire suppression material contained in a fire suppression source and wherein the fire suppressant material is liquid based (liquid, paragraph 0058);
wherein the fire suppressant material comprises at least one fires suppressant material from the group consisting of water (paragraph 0058), foam, and mixtures thereof;
wherein the fire suppression controller is configured to selectively activate at least three adjacent of the multiple zone distribution components of the fire suppressant material distribution sub-system based on the temperature in one of the multiple cargo zones and one of the multiple cargo zones corresponds to a middle one of the three adjacent of the multiple zone distribution components (paragraph 0061);
wherein the fire suppression controller is further configured to selectively activate at least one of the multiple zone distribution components of the fire suppressant material distribution sub-system based on at least one of a phase of flight, an altitude of the cargo aircraft, pressure inside the cargo area, amount of the fire suppressant material available on the cargo aircraft, temperature (indicative of the heat sensor, paragraph 0068) in a cargo zone as sensed by the thermal monitoring sub- system, or combinations thereof.
wherein the fire suppression controller is further configured to communicate with a flight deck 322 (pilot user database) of the cargo aircraft;
wherein the fire suppression controller is further configured to selectively activate at least one of the multiple zone distribution components of the fire suppressant material distribution sub-system based on input (input module 322) from the flight deck;
wherein the fire suppression controller is further configured to receive input from each of multiple smoke detectors (fire/smoke detector 316), positioned in the multiple cargo zones, and to selectively activate at least one of the multiple zone distribution components of the fire suppressant material distribution sub-system based on the input from each of the multiple smoke detectors;
wherein the fire suppression controller is configured to selectively activate at least one of the multiple zone distribution components of the fire suppressant material distribution sub-system based on at least one of: the temperature in each of the multiple cargo zones exceeding a maximum temperature threshold (inherent in activation by the heat sensor); or an increase in the temperature in each of the multiple cargo zones exceeding a maximum rate threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK